Matter of Burke (2017 NY Slip Op 04530)





Matter of Burke


2017 NY Slip Op 04530


Decided on June 8, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 8, 2017

[*1]In the Matter of JENNIFER NICOLE BURKE, an Attorney. (Attorney Registration No. 4890661)

Calendar Date: May 22, 2017

Before: McCarthy, J.P., Egan Jr., Clark, Mulvey and Aarons, JJ.


Jennifer Nicole Burke, Ann Arbor, Michigan, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Jennifer Nicole Burke was admitted to practice by this Court in 2011 and lists a business address in Ann Arbor, Michigan with the Office of Court Administration. Burke now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Burke's application.
Upon reading the affidavit of Burke sworn to January 30, 2017 and filed February 6, 2017, and upon reading the May 12, 2017 correspondence in response by the Chief Attorney for AGC, and having determined that Burke is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
McCarthy, J.P., Egan Jr., Clark, Mulvey and Aarons, JJ., concur.
ORDERED that Jennifer Nicole Burke's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Jennifer Nicole Burke's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Jennifer Nicole Burke is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Burke is hereby forbidden to appear as an attorney or [*2]counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Jennifer Nicole Burke shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.